UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 24, 2014 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 344-3400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 24, 2014, Biglari Holdings Inc. (the “Company”) issued a press release announcing its financial results for its first fiscal quarter, which ended December 18, 2013.The Company’s press release is attached hereto as Exhibit 99.1 and the information set forth therein is incorporated herein by reference and constitutes a part of this report. The information in this Current Report, including the exhibit attached hereto, is being furnished and shall not be deemed“filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the“Exchange Act”), or otherwise subject to the liabilities of such section.The information in this Current Report, including the exhibit, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any incorporation by reference language in any such filing, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release issued by the Company on January 24, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. January 24, 2014 BIGLARI HOLDINGS INC. By: /s/ Bruce Lewis Name: Bruce Lewis Title: Controller 3 Exhibit Index Exhibit No. Description Press Release issued by the Company on January 24, 2014. 4
